                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RASHAN-1: SAVAGE,
           Plaintiff

       v.                                                   CIVIL ACTION NO. 19-1114

LEDERER et al.,
           Defendants



                                      MEMORANDUM

QUINONES ALEJANDRO, J.                                                            MARCH 20, 2019

       Prose Plaintiff Rashan-1: Savage, who is currently incarcerated at the Curran-Fromhold

Correctional Facility ("CFCF"), has filed this civil action pursuant to 42 U.S.C. § 1983 against

several individuals and the City of Philadelphia, raising claims related to his detention and

prosecution on pending state charges. (ECF No. 2.) He has also filed a Motion for Leave to

Proceed In Forma Pauperis. (ECF No. 1.) For the following reasons, the Court will grant Savage

leave to proceed in forma pauperis and dismiss his Complaint with leave to amend as to certain

Defendants.

I.     FACTS

       Public dockets reflect that Savage is facing charges of possession of a firearm by a

prohibited individual, carrying firearms in public, firearms not to be carried without a license, theft

by unlawful taking-movable property, and receiving stolen property. Commonwealth v. Savage,

Docket No. CP-51-CR-0003098-2018 (Philadelphia Cty. Common Pleas). He is also facing two

counts of aggravated assault, reckless! y endangering another person, and firearms charges in a

separate case. Commonwealth v. Savage, Docket No. CP-51-CR-3253-2018.



                                                  1
II.     STANDARD OF REVIEW

        The Court will grant Savage leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees to commence this civil action. 1               Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations

omitted).   Conclusory allegations do not suffice. Id. The Court may also consider matters of

public record. Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006). As Savage is

proceeding prose, the Court construes his allegations liberally. Higgs v. Att '.Y Gen., 655 F.3d 333,

339 (3d Cir. 2011).

III.    DISCUSSION

        "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

As discussed below, Savage fails to state a claim for relief at this time against many of the

defendants named in his Complaint.




        However, as Savage is a prisoner, he will be obligated to pay the $350.00 filing fee in
installments in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                     2
               1.      Claims Against Assistant District Attorneys Lederer, Kolleen
                       McMullen, Jarek Krajewski and Jordon Foley

       Savage seeks to proceed against Assistant District Attorneys Lederer, Kolleen McMullen,

Jarek Krajewski and Jordon Foley. Prosecutors, however, are entitled to absolute immunity from

liability under § 1983 for acts that are "intimately associated with the judicial phase of the criminal

process" such as "initiating a prosecution and ... presenting the State's case." Imbler v. Pachtman,

424 U.S. 409, 430-31 (1976). Moreover, District Attorneys and other supervisory prosecutors are

likewise entitled to absolute immunity from claims based on their role in pursuing a prosecution

on behalf of the Commonwealth. See Van de Kamp v. Goldstein, 555 U.S. 335, 348-49 (2009).

As Savage's claims against these individuals are based on conduct that occurred in the course of

their prosecutorial capacity, his claims against them are barred by absolute immunity.

               2.      Claims Against Transit Police Officers and the City of Philadelphia

       Savage has also named as Defendants Transit Police Officer Sean Camburn, Transit Police

Officer Rooney, and the City of Philadelphia. However, there are no substantive allegations in the

Complaint concerning these Defendants. The United States Court of Appeals for the Third Circuit

has held that a plaintiff who filed an in forma pauperis request and whose Complaint fails to state

a cognizable claim is entitled to amend his pleading unless the Court finds bad faith, undue delay,

prejudice, or futility. See Grayson v. Mayview State Hospital, 293 F.3d 103, 111 (3d Cir. 2002);

Alston v. Parker, 363 F.3d 229, 235-236 (3d Cir. 2004). Accordingly, the claims against these

Defendants will be dismissed without prejudice and with leave to file an amended Complaint. If

Savage so choses to continue with claims against these Defendants, he would be wise to direct his

energies toward a simple recitation of the facts supporting his claims -     who specifically caused

him harm, in what specific way, at what specific time and place -          and avoid invocations of


                                                  3
alchemistic, archaic, and irrelevant formalisms that are unlikely to bring him relief in any court of

law.

               3.       Claims Against Prison Officials

        Savage names as Defendants CFCF Major Hatcher and CFCF Warden Delaney. He asserts

that he filed a grievance asking for "a copy of the Mittimus papers." He claims his grievance was

not reviewed or heard by Warden Delaney or Major Hatcher. (Compl.1f 11.D.)

       There is no constitutional right to a grievance system for incarcerated individuals. See

Jones v. N. C. Prisoners' Labor Union, Inc., 433 U.S. 119, 137-138 (1977) (providing that the law

is well settled that there is no constitutional right to a grievance procedure); Heleva v. Kramer, 214

F. App'x 244, 247 (3d Cir. 2007)) ("Prisoners do not have a constitutional right to prison grievance

procedures.); Davis v. Eberling, 742 F. App'x 592, 595 (3d Cir. 2018) ("access to prison grievance

procedures is not constitutionally required"). Accordingly, the claims against Warden Delaney

and Major Hatcher, asserting that they failed to review his grievance, fail to state a plausible claim

of a constitutional violation.

IV.     CONCLUSION

        For the foregoing reasons, the Court will grant Savage leave to proceed in forma pauperis

and dismiss his Complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

This dismissal will be without prejudice to Savage's right to file an amended complaint within

thirty (30) days if he can cure the defects noted above with respect to Defendants Camburn,

Rooney and the City of Philadelphia. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d

Cir. 2002). An appropriate Order follows.




                                                  4
